                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                         FLORENCE DIVISION

    Philip D. Smith,        )                 Civil Action No.: 4:18-cv-01676-RBH
                            )
          Petitioner,       )
                            )
    v.                      )                 ORDER
                            )
    Bryan M Antonelli,      )
                            )
          Respondent.       )
    ________________________)

           Petitioner Philip D. Smith, a federal prisoner proceeding pro se, has filed a petition for a writ

    of habeas corpus pursuant to 28 U.S.C. § 2241. See ECF No. 1. The matter is before the Court for

    consideration of Petitioner’s objections to the Report and Recommendation (“R & R”) of United States

    Magistrate Judge Thomas E. Rogers, III, who recommends summarily dismissing Petitioner’s § 2241

    petition without prejudice.1 See ECF Nos. 5 & 8.

                                                Standard of Review

           The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

    recommendation has no presumptive weight, and the responsibility to make a final determination

    remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

    de novo review of those portions of the R & R to which specific objections are made, and it may accept,

    reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

    matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

    to which objections have been filed. Id. However, the Court need not conduct a de novo review when


1
        This matter was referred to the Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule
73.02(B)(2)(c) (D.S.C.).
    a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

    in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

    44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

    clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

    need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

    718 F.2d 198, 199–200 (4th Cir. 1983).

                                                         Discussion

            In 2010, Petitioner pled guilty in the Northern District of Georgia to possessing a firearm during

    and in relation to a carjacking,2 a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A), and he

    was sentenced to fifteen years’ imprisonment followed by five years’ supervised release. He previously

    filed a § 2255 motion that was denied by the Georgia district court. He is currently incarcerated in this

    District and has now filed a § 2241 petition challenging his conviction and sentence.

            The Magistrate Judge recommends summarily dismissing Petitioner’s § 2241 petition because

    he fails to satisfy the savings clause in 28 U.S.C. § 2255(e) and therefore fails to establish that a motion

    under 28 U.S.C. § 2255 is inadequate or ineffective to test the legality of his detention. R & R at pp.

    2–5. In his objections, Petitioner reiterates the claims raised in his § 2241 petition and asserts he should

    be able to pursue § 2241 relief because he is “actually innocent” of his conviction under 18 U.S.C.

    § 924(c). See ECF No. 8.

            Initially, the Court notes Petitioner challenges both his sentence and conviction.3 See ECF No.



2
           See 18 U.S.C. § 2119 (the federal carjacking statute).
3
         The R & R only addresses Petitioner’s challenge to his sentence and the applicable Wheeler test. The Court
modifies the R & R to address Petitioner’s challenge to his conviction and the applicable Jones test.

                                                               2
1 at p. 1. Regarding Petitioner’s challenge to his sentence, the Court must apply the following test:

           [Section] 2255 is inadequate and ineffective to test the legality of a
           sentence when: (1) at the time of sentencing, settled law of this circuit
           or the Supreme Court established the legality of the sentence; (2)
           subsequent to the prisoner’s direct appeal and first § 2255 motion, the
           aforementioned settled substantive law changed and was deemed to
           apply retroactively on collateral review; (3) the prisoner is unable to
           meet the gatekeeping provisions of § 2255(h)(2) for second or
           successive motions; and (4) due to this retroactive change, the
           sentence now presents an error sufficiently grave to be deemed a
           fundamental defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018) (“the Wheeler test”). As explained in the

R & R, Petitioner cannot satisfy the second element of the Wheeler test because there has been no

change in the settled substantive law deemed to apply retroactively on collateral review. Moreover, the

Court notes the Fourth Circuit recently held that “federal carjacking qualifies as a crime of violence

under the force clause” of 18 U.S.C. § 924(c)(3)(A), United States v. Evans, 848 F.3d 242, 245 n.2 (4th

Cir. 2017), and therefore Petitioner’s argument regarding the residual clause of § 924(c)(3)(B) is

immaterial. Thus, Petitioner cannot challenge his sentence via his § 2241 petition.

       Regarding Petitioner’s challenge to his conviction, the Court must apply the following test:

           [Section] 2255 is inadequate and ineffective to test the legality of a
           conviction when: (1) at the time of conviction, settled law of this
           circuit or the Supreme Court established the legality of the
           conviction; (2) subsequent to the prisoner’s direct appeal and first
           § 2255 motion, the substantive law changed such that the conduct of
           which the prisoner was convicted is deemed not to be criminal; and
           (3) the prisoner cannot satisfy the gatekeeping provisions of § 2255
           because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333–34 (4th Cir. 2000) (“the Jones test”). Here—and as the Court explained

in a prior order dismissing Petitioner’s previous § 2241 petition—“Petitioner cannot show § 2255 is

inadequate or ineffective because the substantive law has not changed so that his conduct—possessing


                                                    3
a firearm during a carjacking in violation of 18 U.S.C. § 924(c)(1)(A)—is no longer criminal.” Smith

v. Warden FCI Williamsburg, No. 4:17-cv-02258-RBH, 2018 WL 636124, at *2 (D.S.C. Jan. 31, 2018).

Thus, Petitioner cannot satisfy the Jones test and cannot challenge his conviction via his § 2241

petition.

        In sum, Petitioner cannot challenge either his sentence or conviction via his present § 2241

petition because he fails to satisfy the savings clause in 28 U.S.C. § 2255(e). Accordingly, the Court

must dismiss his § 2241 petition for lack of jurisdiction. See Wheeler, 886 F.3d at 426 (noting “the

savings clause requirements are jurisdictional”).

                                     Certificate of Appealability

        A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating reasonable jurists would find the court’s assessment

of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see

Miller-El v. Cockrell, 537 U.S. 322, 336–38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the petition states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484–85.

In this case, the Court concludes Petitioner has not made the requisite showing of “the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2).

                                              Conclusion

        For the above reasons, the Court overrules Petitioner’s objections and adopts the Magistrate

Judge’s R & R [ECF No. 5] as modified herein. Accordingly, the Court DISMISSES Petitioner’s

§ 2241 petition without prejudice and without requiring Respondent to file an answer or return. The


                                                    4
Court DENIES a certificate of appealability because Petitioner has not made “a substantial showing

of the denial of a constitutional right” under 28 U.S.C. § 2253(c)(2). The Court DENIES Petitioner’s

Supplemental Motion Requesting Expedited Ruling and Prompt Discharge from Unlawful Custody

[ECF No. 12].

       IT IS SO ORDERED.



Florence, South Carolina                                           s/ R. Bryan Harwell
October 30, 2018                                                   R. Bryan Harwell
                                                                   United States District Judge




                                                 5
